 

Exhibit 10.1 

 

FORM OF AMENDMENT NO. 1 TO
12% SERIES B CONVERTIBLE BOND

 

 

[ ]

 

Re: Amendment No. 1 to 12% Series B Convertible Bond

 

 

This Amendment No. 1 (the “Amendment”) to the 12% Series B Convertible Bond (the
“Bonds”), as supplemented, hereby amends certain terms contained in (i) those
certain Bonds issued to investors in connection with the private placement
offering by Staffing 360 Solutions, Inc. (the “Company”) of the Bonds that had a
final closing on November 24, 2014, in an aggregate of $981,500 and (ii) the 12%
Series B Convertible Bond Purchase Agreement (the “Agreement”) entered into as
of [] by and between the Company and you (the “Investor”). The Investor is the
holder of [] Principal Amount of the Bond originally issued on []. Such Bond’s
Maturity Date was September 30, 2015. The parties have agreed to amend the terms
of the Bonds and the Agreement on the terms set forth herein. Capitalized terms
used herein without definition shall have the respective meanings given to them
in the Bonds or the Agreement, as applicable.

 

1.Section 1.1 of the Bonds is hereby deleted in its entirety and replaced with
the following:

 

Coupon. 12% per annum, payable quarterly, within ten calendar days of the last
day of each quarter, in arrears in the form of cash or PIK (in shares of common
stock of the Company at a rate of $10.00 per share (or the equivalent of $1.00
per share prior to the reverse stock split effectuated by the Company on
September 17, 2015), subject to adjustment for stock splits, stock dividends or
similar events) at the Holder’s election. From and after the occurrence and
during the continuance of any Event of Default, the interest rate shall
automatically be increased to eighteen percent (18%) and shall begin to accrue
on all outstanding principal as well as all accrued and unpaid interest.

 

2.Section 1.2 of the Bonds is hereby deleted in its entirety and replaced with
the following:

 

Principal. The Principal Amount and all accrued but unpaid interest payments,
shall be due on March 31, 2016 (the “Maturity Date”), unless earlier converted.
On the Maturity Date, the Holder shall have the option, in its sole discretion,
to extend the payment of the Bonds to September 30, 2016 (the “Extension
Maturity Date”); provided, that in the event that the Holder extends the term of
this Bond pursuant to this Section 1.2, the Company shall issue to the Holder on
the Maturity Date 2,500 shares of the Company’s common stock (or the equivalent
of 25,000 shares prior to the reverse stock split effectuated by the Company on
September 17, 2015), for each $100,000 of Principal Amount held by the Holder on
the Maturity Date. The term “Maturity Date,” as used in this Bond, shall refer
to the Extension Maturity Date where applicable.

 

Each Investor must notify the Company by the Maturity Date whether payment will
be made in the form of cash, as PIK (in shares of the Company’s common stock) or
both cash and PIK. If the Investor chooses to be paid in cash, the Company will
have 30 days from the Maturity Date to make the payment. If no election is made
by the Investor, payment will be made in shares of common stock.

 

 

 

 



At the Maturity Date, if the Bond will be paid in shares of the Company’s common
stock, the Bond shall be converted at the price of $10.00 per share (or the
equivalent of $1.00 per share prior to the reverse stock split effectuated by
the Company on September 17, 2015), subject to adjustment for stock splits,
stock dividends or similar events (unless an event of default occurs prior to
such conversions). The Conversion Shares and any shares issuable pursuant to
Section 1.1 shall be restricted pursuant to Rule 144 under the Securities Act.

 

3.Section 1.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

Payment of the Bonds will be made on March 31, 2016 (the “Maturity Date”). On
the Maturity Date, the Buyer shall have the option, in its sole discretion, to
extend the payment of the Bonds to September 30, 2016 (the “Extension Maturity
Date”); provided, that in the event that the Buyer extends the term of the Bonds
pursuant to this Section 1.4, the Company shall issue to the Buyer on the
Maturity Date 2,500 shares of Common Stock (or the equivalent of 25,000 shares
prior to the reverse stock split effectuated by the Company on September 17,
2015) for each $100,000 of Principal Amount held by the Buyer on the Maturity
Date. The term “Maturity Date,” as used in this Agreement, shall refer to the
Extension Maturity Date where applicable. Interest shall accrue at 12% per
annum, and shall be payable quarterly, within ten calendar days of the last day
of each quarter, in arrears in the form of cash or PIK (in shares of the
Company’s common stock valued at $10.00 per share (or the equivalent of $1.00
per share prior to the reverse stock split effectuated by the Company on
September 17, 2015), subject to adjustment for stock splits, stock dividends or
similar events) at the Investor’s election. Any shares issuable as coupon
payments shall be restricted securities under the Securities Act and will not be
registered, but may be sold pursuant to Rule 144 under the Securities Act, if
and when available.

 

Each Investor must notify the Company by the Maturity Date whether payment will
be made in the form of cash, as PIK (in shares of the Company’s common stock) or
both cash and PIK. If the Investor chooses to be paid in cash, the Company will
have 30 days from the Maturity Date to make the payment. If no election is made
by the Investor, payment will be made in shares of common stock.

 

At the Maturity Date, if the Bond will be paid in shares of the Company’s common
stock, the Bond shall be converted at the price of $10.00 per share (or the
equivalent of $1.00 per share prior to the reverse stock split effectuated by
the Company on September 17, 2015), subject to adjustment for stock splits,
stock dividends or similar events (unless an event of default occurs prior to
such conversions). The Conversion Shares and any shares issuable pursuant to
Section 1.1 shall be restricted pursuant to Rule 144 under the Securities Act.

 

4.The reference to $2.00 in each of Section 1.5 of the Agreement and Section 1.3
of the Bonds shall be deleted and replaced with the following: “$10.00 (or the
equivalent of $1.00 prior to the reverse stock split effectuated by the Company
on September 17, 2015)”.

 

5.As consideration for amending the terms of the Bonds, the Company hereby
grants to the Investor the additional issuance of shares (the “Additional
Shares”) of the Company’s Common Stock equal to 2,500 shares of Common Stock (or
the equivalent of 25,000 shares prior to the reverse stock split effectuated by
the Company on September 17, 2015) for each $100,000 of Principal Amount held by
the Investor on September 30, 2015. The Additional Shares shall be restricted
pursuant to Rule 144 under the Securities Act, subject to paragraph 6 below.

 



6.As additional consideration for amending the terms of the Bonds, the Company
hereby grants to the Investor certain piggyback registration rights as to the
Additional Shares, Equity Consideration Shares and Conversion Shares
(collectively, the “Registrable Securities”), the terms of which are fully
described in Annex A attached hereto.


 

Except as expressly amended hereby, all of the terms and conditions of the Bond
shall remain un-amended and in full force and effect. Please acknowledge your
agreement to the foregoing, by signing in the space provided below.

 

[signature page follows]

 

 

 

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the last date
written below.

 



  STAFFING 360 SOLUTIONS, INC.         By:     Name: Brendan Flood   Title:
Executive Chairman         Date:                 INVESTOR:                      
  Date:        



 





 

 

 



Annex A

 

Registration Rights

 

If at any time the Company proposes to file a registration statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by the Company for its own account or for security holders of
the Company for their account (or by the Company and by security holders of the
Company), other than a registration statement (i) filed in connection with an
offering of securities to employees or directors of the Company pursuant to any
employee stock option or other benefit plan, (ii) filed on Form S-4 or S-8 or
any successor to such forms, (iii) for an exchange offer or offering of
securities solely to the Company’s existing security holders, (iv)  for a
dividend reinvestment plan, or (v) solely in connection with a merger, share
capital exchange, asset acquisition, share purchase, reorganization,
amalgamation, subsequent liquidation, or other similar business transaction that
results in all of the Company’s shareholders having the right to exchange their
Common Stock for cash, securities or other property of a non-capital raising
bona fide business transaction, then the Company shall (x) give written notice
of such proposed filing to the holders of the Registrable Securities as soon as
practicable but in no event less than three (3) business days before the
anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter or underwriters,
if any, of the offering, and (y) offer to the holder of the Registrable
Securities in such notice the opportunity to register the sale of such number of
the Registrable Securities as such holders may request in writing within three
(3) business days following receipt by such holder of such notice (a “Piggy-Back
Registration”), provided, however, the holder of the Registrable Securities
shall only be entitled to one Piggy-Back Registration right. The Company shall
include in such registration statement such Registrable Securities that are
requested to be included therein within ten (10) business days after the receipt
by such holder of any such notice, on the same terms and conditions as any
similar securities of the Company. If at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of the Registrable Securities, and (x) in the case
of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration, and
(y) in the case of a determination to delay registering, shall be permitted to
delay registering any Registrable Securities for the same period as the delay in
registering such other securities. If the offering pursuant to a Piggy-Back
Registration is to be an underwritten offering, then the holder making a request
for its Registrable Securities to be included therein must permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. The holder of the Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an underwriter or underwriters shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Piggy-Back Registration and the holder of the Registrable Securities Shares
shall be responsible for any fees or commissions due to such underwriters in
connection with the sale of such Registrable Securities.

 

Reduction of Offering. If the managing underwriter or underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holder of Registrable Securities in writing that the dollar
amount or number of the Common Stock which the Company desires to sell, as to
which registration has been demanded pursuant to written contractual
arrangements with persons other than the holders of the Registrable Securities,
the Registrable Securities as to which registration has been requested under
this section, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other securityholders of
the Company, exceeds the maximum dollar amount or maximum number of securities
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Number of Securities”), then the Company
shall include in any such registration: (A) first, the shares of Common Stock
that the Company desires to sell; and (B) to the extent of the Maximum Number of
Securities, the shares of Common Stock, pro-rata among holders, for the account
of any persons, including the holder of Registrable Securities for which the
Company is obligated to register pursuant to contractual piggy-back registration
rights such as in this Agreement.

 



 

 

  

Withdrawal. Any holder of Registrable Securities may elect to withdraw such
holder’s request for inclusion of the Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the registration statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the registration statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of the Registrable Securities in connection with such Piggy-Back
Registration.

 

Limitations on Piggy-Back Registration Rights.  The Company has the right to
exclude the holder of the Registrable Securities from any registration statement
in the event the Company is contractually obligated to exclude such securities.
Furthermore, in the event that the registration statement covers shares of the
Company that are being offered in connection with an underwritten offering, the
Company or the underwriter shall have a right to require the holders to a six
(6) month lock-up period from the date of effectiveness of the registration
statement.

 

Obligations of the Holder.  In connection with any registration statement
utilized by the Company to satisfy the registration rights pursuant to this
section, the Holder agrees to cooperate with the Company in connection with the
preparation of the registration statement, and Holder agrees that it will
(i) respond within three (3) Business Days to any written request by the Company
to provide or verify information regarding the holder or his Registrable
Securities (including the proposed manner of sale) that may be required to be
included in such registration statement and related prospectus pursuant to the
rules and regulations of the SEC, and (ii) provide in a timely manner
information regarding the proposed distribution by the holder of the Registrable
Securities and such other information as may be requested by the Company from
time to time in connection with the preparation of and for inclusion in the
registration statement and related prospectus.

 

 



 

